                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 Oscar Javier Davalos,                            File No. 18-cv-1227 (ECT/ECW)

                      Petitioner,
 v.
                                                 ORDER ACCEPTING REPORT
 R. Marques,                                      AND RECOMMENDATION

                      Respondent.


      The Court has received the October 3, 2018 Report and Recommendation of United

States Magistrate Judge Elizabeth Cowan Wright. ECF No. 11. No party has objected to

that Report and Recommendation, and the Court therefore reviews it for clear error. See

Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam).

Finding no clear error, and based upon all of the files, records, and proceedings in the

above-captioned matter, IT IS HEREBY ORDERED THAT:

      1.       The Report and Recommendation [ECF No. 11] is ACCEPTED;

      2.       Petitioner Oscar Javier Davalos’s Petition For Writ Of Habeas Corpus [ECF

No. 1] and Motion Pursuant To Title 28 U.S.C. § 2241 [ECF No. 2] are DENIED; and

      3.       This action is DISMISSED WITH PREJUDICE.

                   LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: November 1, 2018                  s/ Eric C. Tostrud
                                         Eric C. Tostrud
                                         United States District Court
